DETAILED CORRESPONDENCE
Application Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1, 6, 9-18, and 47 are pending.
Priority
3.	Acknowledgement is made of this divisional application of U.S. Non-provisional Application No. 15/906,972, filed on 02/27/2018, which is a continuation of U.S. Non-provisional Application No. 14/741,396, filed on 06/16/2015, which claims domestic priority to U.S. Provisional Application Nos. 62/118,396, filed on 02/19/2015 and 62/012,865, filed on 06/16/2014.
Information Disclosure Statement
4.	The IDS filed on 08/25/2021 has been considered by the examiner and a copy of the Form PTO/SB/08 is attached to the office action.
Drawings
5.	The Drawings and replacement drawing filed on 02/22/2021 and 04/06/2021, respectively, are acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 112(b), or Second Paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term "about" in claim 17 is a relative term which renders the claim indefinite.  The term "about" is a term of degree and the examiner has reviewed the specification and can find no examples or teachings that can be used for ascertaining the variance intended by the recited term of degree.  It is acknowledged that paragraph 0078 of the specification states, “the term ‘about’ when used before a numerical value indicates that the value may vary within a reasonable range: +5%, +1%, or +0.2%”, however, said disclosure of a “reasonable range” is considered to be exemplary and non-limiting.  It is suggested that applicant clarify the meaning of the claims.  See Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011), page 7165.  
Claim Rejections - 35 USC § 112(a)
8.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

A.	Written Description
9.	Claims 1, 6, 9-18, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
MPEP 2163.II.A.2.(a).i) states, “Whether the specification shows that applicant was in possession of the claimed invention is not a single, simple determination, but rather is a factual determination reached by considering a number of factors. Factors to be considered in determining whether there is sufficient evidence of possession include the level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention”.
For claims drawn to a genus, MPEP § 2163 states the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406. 
	Claims 1, 6, 9-10, 13-15 and 17 are drawn to a method for attenuating or preventing intestinal inflammation arising from the presence of peptidic food antigens in a patient in need thereof, which method comprises administering to the patient an effective amount of a pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, a variant thereof, and mixtures thereof, so as to cleave said antigens into antigens into non-antigenic peptides, thereby attenuating or preventing said intestinal inflammation.  
	Claims 11-12 are drawn to a method for attenuating or preventing a manifestation of celiac disease arising from the presence of antigenic partially hydrolyzed wheat protein in an intestine of a patient having celiac disease, which method comprises administering to the patient an effective amount of an enzyme composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, variant thereof, and a mixture thereof, so as to cleave said partially hydrolyzed wheat protein into non-antigenic peptides, thereby attenuating or preventing a manifestation of celiac disease.
	Claim 16 is drawn to the method of claim 1, wherein the variant is a protein having an amino acid sequence with at least 85% sequence homology to an amino acid sequence selected from the group consisting of SEQ ID NO:  1, SEQ ID NO:  5, SEQ ID NO:  6, SEQ ID NO:  7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO:  20, and SEQ ID NO:  21.
	Claim 18 is drawn to a method for attenuating or preventing intraepithelial lymphocytosis due to the presence of peptidic food antigens in an intestine of a patient in need thereof, which method comprises administering to the patient an effective amount of enzyme pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, and mixtures thereof, under conditions wherein said antigens are degraded so as to attenuate or prevent intraepithelial lymphocytosis in the intestine.
	Claim 47 is drawn to a method for modulating celiac disease in a patient in need thereof, comprising administering to said patient an effective amount of a pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, a variant thereof, and mixtures thereof, so as to cleave said antigens into non-antigenic peptides, thereby modulating said celiac disease.
In the instant case, the specification discloses an actual reduction to practice of the following representative species of the genus “variant thereof” as encompassed by the claims (nepenthesin I, II, and neprosin).  Other than the above enzymes, there are no other drawings or structural formulas of a variant thereof capable of attenuating, preventing or modulating inflammation, celiac disease, and/or intraepithelial lymphocytosis.  There is no prior art or disclosed teaching regarding which of the amino acids can vary in nepenthesin I, II, and neprosin by either conservative or non-conservative substitutions and still result in a variant thereof that is capable of attenuating, preventing or modulating inflammation, celiac disease, and/or intraepithelial lymphocytosis.  The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 03/01/2022) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed on 03/01/2022) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004). Here, the disclosure fails to teach which combination of modifications to said enzymes that are capable of attenuating, preventing or modulating inflammation, celiac disease, and/or intraepithelial lymphocytosis.  Given what is known in the art about the likely outcome of substitutions on structure, conservation of structure is not necessarily a surrogate for conservation of function. In this case, there is no disclosed correlation between structure and function. While general knowledge in the art may have allowed one of skill in the art to identify other variants expected to have the same or similar tertiary structure of enzymes capable of attenuating, preventing or modulating inflammation, celiac disease, and/or intraepithelial lymphocytosis, there is no general knowledge in the art about this activity that general similarity of structure confers the activity. Accordingly, one of skill in the art would not accept the disclosure of nepenthesin I, II, and neprosin as being representative of all variants thereof as encompassed by the claims. As such, the specification, taken with the pre-existing knowledge in the art of protein chemistry, fails to satisfy the written description requirement of 35 U.S.C. 112, first paragraph. 
B.	Scope of Enablement
10.	Claims 1, 6, 9-18, and 47 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of attenuating, preventing or modulating inflammation, celiac disease, and/or intraepithelial lymphocytosis by administering an effective amount of nepenthesin I, II, and/or neprosin, does not reasonably provide enablement for all variants thereof as encompassed by the claims.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
	“The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue.” In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976). Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands (858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988)) as follows: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E) The level of predictability in the art; (F) The amount of direction provided by the inventor; (G) The existence of working examples; and (H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. See MPEP § 2164.01(a). The Factors considered to be most relevant to the instant rejection are addressed in detail below.
	(A) The breadth of the claims: Claims 1, 6, 9-10, 13-15 and 17 are drawn to a method for attenuating or preventing intestinal inflammation arising from the presence of peptidic food antigens in a patient in need thereof, which method comprises administering to the patient an effective amount of a pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, a variant thereof, and mixtures thereof, so as to cleave said antigens into antigens into non-antigenic peptides, thereby attenuating or preventing said intestinal inflammation.  The structure of the variant thereof capable of attenuating or preventing intestinal inflammation is unlimited.
	Claims 11-12 are drawn to a method for attenuating or preventing a manifestation of celiac disease arising from the presence of antigenic partially hydrolyzed wheat protein in an intestine of a patient having celiac disease, which method comprises administering to the patient an effective amount of an enzyme composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, variant thereof, and a mixture thereof, so as to cleave said partially hydrolyzed wheat protein into non-antigenic peptides, thereby attenuating or preventing a manifestation of celiac disease. The structure of the variant thereof capable of attenuating or preventing manifestation of celiac disease is unlimited.
	Claim 16 is drawn to the method of claim 1, wherein the variant is a protein having an amino acid sequence with at least 85% sequence homology to an amino acid sequence selected from the group consisting of SEQ ID NO:  1, SEQ ID NO:  5, SEQ ID NO:  6, SEQ ID NO:  7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO:  20, and SEQ ID NO:  21.  The structure and function of the variant having at least 15% sequence variation and capable of attenuating or preventing intestinal inflammation is unlimited.
	Claim 18 is drawn to a method for attenuating or preventing intraepithelial lymphocytosis due to the presence of peptidic food antigens in an intestine of a patient in need thereof, which method comprises administering to the patient an effective amount of enzyme pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, and mixtures thereof, under conditions wherein said antigens are degraded so as to attenuate or prevent intraepithelial lymphocytosis in the intestine.  The structure of the variant thereof capable of attenuating or preventing intraepithelial lymphocytosis is unlimited.
	Claim 47 is drawn to a method for modulating celiac disease in a patient in need thereof, comprising administering to said patient an effective amount of a pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, a variant thereof, and mixtures thereof, so as to cleave said antigens into non-antigenic peptides, thereby modulating said celiac disease.  The structure of the variant thereof capable of attenuating or preventing celiac disease is unlimited.
(C) The state of the prior art; (D) The level of one of ordinary skill; and (E) The level of predictability in the art: As noted above, the scope of the claimed variants thereof capable of use in a method for attenuating, preventing or modulating inflammation, celiac disease, and/or intraepithelial lymphocytosis is unlimited.
It is well-known in the prior art that the amino acid sequence of a polypeptide determines the polypeptide’s functional properties. Predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity/utility requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e., expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function. The positions within a protein's sequence where modifications can be made with a reasonable expectation of success in obtaining a polypeptide having the desired activity/utility are limited in any protein and the result of such modifications is highly unpredictable. In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g., multiple substitutions.
It is well-known in the art that even a single amino acid alteration can alter the folding of a polypeptide. See, e.g., MPEP 2144.08.II.A.4.(c), which states, “[i]n the area of biotechnology, an exemplified species may differ from a claimed species by a conservative substitution (“the replacement in a protein of one amino acid by another, chemically similar, amino acid... [which] is generally expected to lead to either no change or only a small change in the properties of the protein.” Dictionary of Biochemistry and Molecular Biology 97 (John Wiley & Sons, 2d ed. 1989)). The effect of a conservative substitution on protein function depends on the nature of the substitution and its location in the chain. Although at some locations a conservative substitution may be benign, in some proteins only one amino acid is allowed at a given position. For example, the gain or loss of even one methyl group can destabilize the structure if close packing is required in the interior of domains. James Darnell et al., Molecular Cell Biology 51 (2d ed. 1990).” 
The reference of Singh et al. (Current Protein and Peptide Science, 2017; cited on PTO-892 mailed on 03/01/2022) reviews various protein engineering methods and discloses that despite the availability of an ever-growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes [see p. 7, column 1, top].  The reference of Zhang et al. (Structure, 2018; cited on PTO-892 mailed on 03/01/2022) discloses that a mutation of a residue that was predicted to be benign caused significant structural changes and unexpected effects on the function of a polypeptide [p. 1475, column 1].  
The administration of glutenase enzymes to a Celiac or dermatitis herpetiformis patient to reduce levels of toxic gluten oligopeptides was known in the prior art as taught by Shan et al. (US Patent 7,320,788 B2; cited on IDS filed 08/25/2021).
The combination of Aspergillopepsin I with a protease enzyme that provides an additive or synergistic effect in the digestion of toxic gluten oligopeptides was known in the prior art as taught by Khosla et al. (US Patent Application Publication 2010/0322912 A1; cited on IDS filed 08/25/2021).
The administration of a protease such as pepsin and an antibacterial agent as active ingredients to the treatment of Helicobacter pylori infection was known in the prior art as taught by Kimura et al. (US Patent 5,618,564; cited on IDS filed 08/25/2021).
The administration of a protease such as nepenthesin for improving the digestibility of dietary proteins, decreasing the flow of protein to the lower gastrointestinal tract, and/or decreasing the levels of Clostridium bacteria in the upper intestinal tract of a subject was known in the prior art as taught by Knight et al. (US Patent Application Publication 2012/0225050 A1; cited on IDS filed on 08/25/2021).
(F) The amount of direction provided by the inventor and (G) The existence of working examples: The specification discloses the following working examples of variants thereof capable of attenuating, preventing or modulating inflammation, celiac disease, and/or intraepithelial lymphocytosis, i.e. nepenthesin I, II, and/or neprosin.  Other than these working examples, the specification fails to disclose any other working examples of nepenthesin derivatives as encompassed by the claims. Moreover, the specification fails to provide guidance regarding modification(s) to nepenthesin I and II that maintain the desired activity. 
In view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability, and the state of the prior art, undue experimentation would be necessary for a skilled artisan to make and use the entire scope of the claimed invention. Applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


12.	Claim(s) 1, 6, 9-12, 15, 17-18, and 47 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khosla et al. (US Patent Application Publication 2010/0322912 A1; cited on IDS filed 08/25/2021).
13.	Claims 1, 6, 9-10, 15 and 17 are drawn to a method for attenuating or preventing intestinal inflammation arising from the presence of peptidic food antigens in a patient in need thereof, which method comprises administering to the patient an effective amount of a pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, a variant thereof, and mixtures thereof, so as to cleave said antigens into antigens into non-antigenic peptides, thereby attenuating or preventing said intestinal inflammation.  
	Claims 11-12 are drawn to a method for attenuating or preventing a manifestation of celiac disease arising from the presence of antigenic partially hydrolyzed wheat protein in an intestine of a patient having celiac disease, which method comprises administering to the patient an effective amount of an enzyme composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, variant thereof, and a mixture thereof, so as to cleave said partially hydrolyzed wheat protein into non-antigenic peptides, thereby attenuating or preventing a manifestation of celiac disease.
	Claim 18 is drawn to a method for attenuating or preventing intraepithelial lymphocytosis due to the presence of peptidic food antigens in an intestine of a patient in need thereof, which method comprises administering to the patient an effective amount of enzyme pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, and mixtures thereof, under conditions wherein said antigens are degraded so as to attenuate or prevent intraepithelial lymphocytosis in the intestine.
	Claim 47 is drawn to a method for modulating celiac disease in a patient in need thereof, comprising administering to said patient an effective amount of a pharmaceutical composition comprising an enzyme selected from the group consisting of nepenthesin I, nepenthesin II, neprosin, a variant thereof, and mixtures thereof, so as to cleave said antigens into non-antigenic peptides, thereby modulating said celiac disease.
14.	With respect to claim 1, Khosla et al. teach a method for attenuating or preventing intestinal inflammation arising from peptidic food antigens in patients suffering from Celiac disease by combining Aspergillopepsin I with an aspartic protease such as pepsin to provide an additive or synergistic effect in the digestion of toxic gluten oligopeptides in an effective dose [see Abstract; paragraphs 0008, 0020-0022, 0053, 0058; Figures 3-5].  Given that nepenthesin and neprosin are aspartic proteases, the proteases of Khosla et al. are interpreted as variants thereof.
	With respect to claim 6, Khosla et al. teach a method of treatment prior to the loss of function in the affected tissues and administered before meals (interpreted as administered to the patient prior to ingestion of a food comprising gluten or suspected of comprising gluten) [see paragraphs 0023 and 0058], with meals (interpreted as administered to the patient with ingestion of food comprising gluten or suspected of comprising gluten) [see paragraph 0058], and wherein the treatment is to restore lost function (interpreted as administered to the patient after ingestion of a food comprising gluten or suspected of comprising gluten) [see paragraph 0023],
	With respect to claim 9, Khosla et al. teach the method wherein the patient suffers from celiac disease [see Abstract; paragraphs 0008, 0020-0022, 0053, 0058; Figures 3-5].
	With respect to claim 10, Khosla et al. teach the method wherein the inflammation is due to celiac disease aggravated by the presence of gluten [see Abstract; paragraphs 0008, 0020-0022, 0053, 0058; Figures 3-5].
	With respect to claim 11, Khosla et al. teach a method for attenuating or preventing manifestation of celiac disease arising from antigenic partially hydrolyzed wheat protein in patients suffering from Celiac disease by combining Aspergillopepsin I with an aspartic protease such as pepsin to provide an additive or synergistic effect in the digestion of toxic gluten oligopeptides in an effective dose [see Abstract; paragraphs 0008, 0015, 0020-0022, 0053, 0058; Figures 3-5].  Given that nepenthesin and neprosin are aspartic proteases, the proteases of Khosla et al. are interpreted as variants thereof.
	With respect to claim 12, Khosla et al. teach the method wherein the partially hydrolyzed wheat protein is partially hydrolyzed gluten protein [see Abstract; paragraphs 0008, 0015, 0020-0022, 0053, 0058; Figures 3-5].
	With respect to claim 15, Khosla et al. teach the method wherein the variant thereof is a recombinant protein [see Abstract; paragraphs 0008, 0015, 0020-0022, 0027, 0043, 0053, 0058; Figures 3-5].
	With respect to claim 17, Khosla et al. teach the method wherein the protease is mixed with food comprising gluten or suspected of comprising gluten prior to consumption of the food by the patient and includes buffering agents such as Tris at pH 8 [see paragraphs 0054-0058; 0075].
	With respect to claim 18, Khosla et al. teach a method for attenuating or preventing intraepithelial lymphocytosis arising from peptidic food antigens in patients suffering from Celiac disease by combining Aspergillopepsin I with an aspartic protease such as pepsin to provide an additive or synergistic effect in the digestion of toxic gluten oligopeptides in an effective dose [see Abstract; paragraphs 0008, 0015, 0020-0024 0053, 0058; Figures 3-5].  Given that nepenthesin and neprosin are aspartic proteases, the proteases of Khosla et al. are interpreted as variants thereof.
	With respect to claim 47, Khosla et al. teach a method for attenuating or preventing intraepithelial lymphocytosis arising from peptidic food antigens in patients suffering from Celiac disease by combining Aspergillopepsin I with an aspartic protease such as pepsin to provide an additive or synergistic effect in the digestion of toxic gluten oligopeptides in an effective dose [see Abstract; paragraphs 0008, 0015, 0020-0024 0053, 0058; Figures 3-5].  Given that nepenthesin and neprosin are aspartic proteases, the proteases of Khosla et al. are interpreted as variants thereof.
Claim Rejections - 35 USC § 103
15.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

16.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khosla et al. (US Patent Application Publication 2010/0322912 A1; cited on IDS filed 08/25/2021) in view of Faerstein (US Patent Application Publication 2012/0269868 A1; examiner cited).
17.	The relevant teachings of Khosla et al. as applied to claims 1, 6, 9-12, 15, 17-18, and 47 are set forth in the 102(a)(1) rejection above.
	With respect to claim 13, Khosla et al. teach the method wherein the pharmaceutical composition is provided in a form for oral administration such as tablets, capsules, powders, granules, etc. [see paragraph 0048].
	Although Khosla et al. does not teach wherein the pharmaceutical composition is a sustained-release formulation, this modification would have been obvious to one of ordinary skill in the art in view of Faerstein et al. who teach nutritional supplement compositions provided in effective amounts in the form of tablets, gel tabs, capsules, and liquids in the form of sustained release formulations that may be formulated and prepared according to well known techniques in the pharmaceutical industry [see Abstract; paragraph 0020].  One of ordinary skill in the art would have had a reasonable expectation of success and a reasonable level of predictability to combine the teachings of Khosla et al. and Faerstein et al. because Faerstein et al. acknowledges that sustained release formulations can be used for nutritional supplement compositions using well known techniques in the pharmaceutical industry.  Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
18.	Claims 14 and 16 are rejected under under 35 U.S.C. 103 as being unpatentable over Khosla et al. (US Patent Application Publication 2010/0322912 A1; cited on IDS filed 08/25/2021) in view of Knight et al. (US Patent Application Publication 2012/0225050 A1, priority to 03/01/2011; cited on IDS filed on 08/25/2021) and Athauda et al. (Biochem. J., 2004; cited on IDS filed 08/25/2021).
19.	The relevant teachings of Khosla et al. as applied to claims 1, 6, 9-12, 15, 17-18, and 47 are set forth in the 102(a)(1) rejection above.
	With respect to claims 14 and 16, Khosla et al. teach a method for attenuating or preventing intestinal inflammation arising from peptidic food antigens in patients suffering from Celiac disease by combining Aspergillopepsin I with an aspartic protease such as pepsin to provide an additive or synergistic effect in the digestion of toxic gluten oligopeptides in an effective dose [see Abstract; paragraphs 0008, 0020-0022, 0053, 0058; Figures 3-5].  
	However, Khosla et al. does not teach the method wherein the pharmaceutical composition comprises an extract of Nepenthes pitcher fluid and wherein the variant is a protein having an amino acid sequence with at least 85% sequence homology to an amino acid sequence selected from the group consisting of SEQ ID NO:  1, SEQ ID NO:  5, SEQ ID NO:  6, SEQ ID NO:  7, SEQ ID NO: 8, SEQ ID NO: 9, SEQ ID NO:  20, and SEQ ID NO:  21.
	Knight et al. teach similar methods to Khosla et al. for improving gut health by improving the digestibility of dietary proteins and decreasing the flow of protein to the lower gastrointestinal tract by administering to the subject an effective amount of a protease, such as nepenthesin [see Abstract; paragraphs 0004, 0020, 0048].
	Athauda et al. teach the purification of two pitcher plant aspartic protease, nepenthesin I and II from Nepenthes distillatoria and Nepenthes gracilis that exhibits sequence homology to pepsin and other aspartic proteases and a wide range of stability over pH ranges for a long period of time and high content of cysteine residues that is not observed in other aspartic proteases that form disulfides to stabilize the enzymes [see Abstract; p. 285, column 2, bottom].  Athauda teach that the specificity of these enzymes is wider when compared to pepsin and cathepsin [see p. 305, column 1, top].  Furthermore, Athauda et al. a nepenthesin II from Nepenthes gracilis that shares 100% sequence homology to SEQ ID NO:  20 [see alignment attached as APPENDIX A].
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Khosla et al., Knight et al., and Athauda et al. according to the teachings of Knight et al., and Athauda et al. because Khosla et al. teach the synergistic effect of Aspergillopepsin I with a protease such as pepsin to break down gluten. Knight et al. teach that nepenthesin can be administered to a subject to improve the digestibility of dietary proteins and decreasing the flow of protein to the lower gastrointestinal tract. Athauda et al. teach that nepenthesin I and II have a wider specificity and are much more stable than pepsin and cathepsin due to the high cysteine content. One of ordinary skill in the art would have had a reasonable expectation of success, a reasonable level of predictability, and would have been motivated to combine the teachings of Khosla et al., Knight et al., and Athauda et al. because Knight et al. acknowledges that nepenthesin can be administered to improve the digestibility of dietary proteins, and Athauda et al. teach that nepenthesin I and II are more stable and have a wider substrate specificity range than other aspartic proteases. Therefore, the above invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Double Patenting
20.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
21.	Claims 1, 6, 9-18, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9005610. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the ‘610 patent recite a method for treating or attenuating gluten intolerance, celiac disease, wheat allergy, or dermatitis herpetiformis in a patient in need thereof, comprising administering to said patient an effective amount of nepenthesin, wherein said nepenthesin comprises the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO:  4, SEQ ID NO:  5, SEQ ID NO:  6, or SEQ ID NO:  7, or mixtures of said nepenthesins, such that gluten is degraded by the nepenthesin, thereby treating or attenuating gluten intolerance, celiac disease, wheat allergy, or dermatitis herpetiformis in the patient.
22.	Claims 1, 6, 9-18, and 47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9745565. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 of the ‘565 patent recite a method for modulating gluten intolerance in a patient in need thereof, comprising orally administering to said patient a comprising comprising an effective amount of nepenthesin I, nepenthesin II, and/or salt thereof, wherein said effective amount of said nepenthesin I, nepenthesin II, and/or salt thereof is sufficient to degrade gluten, thereby modulating said gluten intolerance.  
23.	Claims 1, 6, 9-18, and 47 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13-24 of copending Application No. 17/209,879.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the ‘879 application recite a method for treating or attenuating gluten intolerance in a patient in need thereof, comprising administering to said patient an effective amount of nepenthesin, wherein said nepenthesin comprises an amino acid sequence that is at least 85% identical to the amino acid sequence set forth in SEQ ID NO:  3, SEQ ID NO: 4, SEQ ID NO:  5, SEQ ID NO:  6, or SEQ ID NO:  7, wherein the nepenthesin has protease activity.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
24.	Status of the claims:
	Claims 1, 6, 9-18, and 47 are pending.
	Claims 1, 6, 9-18, and 47 are rejected.
	No claims are in condition for an allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J HOLLAND whose telephone number is (571)270-3537. The examiner can normally be reached Monday to Friday from 8AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J HOLLAND/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        



APPENDIX A

Athauda et al. with SEQ ID NO:  20

Query Match             100.0%;  Score 1896;  DB 1;  Length 438;
  Best Local Similarity   100.0%;  
  Matches  359;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QSSSGIETPVYAGDGEYLMNVAIGTPDSSFSAIMDTGSDLIWTQCEPCTQCFSQPTPIFN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         80 QSSSGIETPVYAGDGEYLMNVAIGTPDSSFSAIMDTGSDLIWTQCEPCTQCFSQPTPIFN 139

Qy         61 PQDSSSFSTLPCESQYCQDLPSETCNNNECQYTYGYGDGSTTQGYMATETFTFETSSVPN 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        140 PQDSSSFSTLPCESQYCQDLPSETCNNNECQYTYGYGDGSTTQGYMATETFTFETSSVPN 199

Qy        121 IAFGCGEDNQGFGQGNGAGLIGMGWGPLSLPSQLGVGQFSYCMTSYGSSSPSTLALGSAA 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        200 IAFGCGEDNQGFGQGNGAGLIGMGWGPLSLPSQLGVGQFSYCMTSYGSSSPSTLALGSAA 259

Qy        181 SGVPEGSPSTTLIHSSLNPTYYYITLQGITVGGDNLGIPSSTFQLQDDGTGGMIIDSGTT 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        260 SGVPEGSPSTTLIHSSLNPTYYYITLQGITVGGDNLGIPSSTFQLQDDGTGGMIIDSGTT 319

Qy        241 LTYLPQDAYNAVAQAFTDQINLPTVDESSSGLSTCFQQPSDGSTVQVPEISMQFDGGVLN 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        320 LTYLPQDAYNAVAQAFTDQINLPTVDESSSGLSTCFQQPSDGSTVQVPEISMQFDGGVLN 379

Qy        301 LGEQNILISPAEGVICLAMGSSSQLGISIFGNIQQQETQVLYDLQNLAVSFVPTQCGAS 359
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        380 LGEQNILISPAEGVICLAMGSSSQLGISIFGNIQQQETQVLYDLQNLAVSFVPTQCGAS 438